Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-20 are pending.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, The references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a vertical transport field effect transistor (VTFET) device in their entirety (the individual limitations may be found just not in combination with proper motivation), specifically, the limitations of “a liner disposed at a base of the fins, wherein the liner has a higher diffusivity for dopants than the fins; bottom source and drains disposed on the liner at the base of the fins” as recited in claim 1.
Cheng) substantially teach some of following limitations (but not the limitations stated above):
Cheng discloses a vertical transport field effect transistor (VTFET) device (in Fig. 14), comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Cheng’s Fig. 14, annotated. 
fins patterned in a wafer (fins 12, 13 are patterned in a substrate 11 as shown in Fig. 1); …; bottom source and drains (portions of bottom S/D junction regions 30 under spacer 42 in Fig. 14 as marked) …; bottom extensions (portions of bottom S/D junction regions 30 in a base of fins 12, 13) formed in the base of the fins (30) comprising the dopants (bottom S/D junction regions 30 is doped described in Col. 4, 58-59); bottom spacers (42) disposed on the bottom source and drains; gate stacks (hi-k dielectric layers 50 and metal gates 60) alongside the fins (12, 13) above the bottom spacers (42); top spacers (spacers 82) above the gate stacks (50, 60); and top source and S/D contacts 100, 101 semiconductor material described in Col. 9, line 14-16) above the top spacers (82) at tops of the fins (12, 13).  
Therefore, the claim 1 is allowed. 
Regarding claims 2-14, they are allowed due to their dependencies of claim 1.
Regarding claim 15, similar to claim 1, the claim 15 includes allowed limitation of “a liner disposed at a base of the fins, wherein the liner has a higher diffusivity for dopants than the fins, wherein the liner has a thickness of from about 2 nm to about 10 nm and ranges therebetween; bottom source and drains disposed on the liner at the base of the fins; Therefore, the claim 15 is allowed. 
Regarding claims 16-20, they are allowed due to their dependencies of claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARUN LU/Primary Examiner, Art Unit 2898